Proceeding pursuant to article 78 of the CPLR to review "respondent’s determination, dated October 5, 1973, which canceled petitioner’s restaurant, liquor license. Determination modified, on the law, by reducing the punishment imposed from cancellation of license to a suspension of 60 days. As so modified, determination confirmed, without costs, and matter remitted to respondent to determine the date of commencement of the period of suspension. In our opinion, the punishment imposed by respondent was an abuse of discretion to the extent indicated herein. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Munder, JJ., concur.